Exhibit 99.1 NEWS RELEASE Contact:Jim Albrecht, Chief Financial Officer Email: ir@Globalscape.com Contact: Jim Fanucchi, Darrow Associates, Inc. Phone number:(408) 404-5400 Email: ir@Globalscape.com Globalscape Announces Financial Results for the Third Quarter 2013 Reports Strong Earnings Growth Driven by Increased Revenue Combined With Lower Operating Expenses SAN ANTONIO, Texas — November 12, 2013 — GlobalSCAPE, Inc. (NYSE MKT: GSB), a leading developer of secure information exchange solutions, today announced its financial results for the three and nine month periods ended September 30, 2013. Revenue for the three months ended September 30, 2013, was $6.3 million, a 3% increase over revenue of $6.1 million for the three months ended September 30, 2012.Revenue for the nine months ended September 30, 2013 was $18.1 million, a 5% increase over revenue of $17.2 million for the nine months ended September 30, 2012. The Company’s deferred revenue, which the Company believes can be an indicator of future revenue trends, grew to $10.7 million at September 30, 2013, compared to $9.8 million at September 30, 2012, a 9.2% increase. For the three months ended September 30, 2013, the Company had net income of $2.3 million or $0.12 per share, compared to a net loss of $2.7 million, or ($0.15) per share, for the three months ended September 30, 2012.For the nine months ended September 30, 2013, the Company had net income of $3.2 million, or $0.17 per share, compared to a net loss of $3.1 million, or ($0.17) per share for the nine months ended September 30, 2012. Adjusted EBITDA Excluding Infrequent Items was $1.9 million for the three months ended September 30, 2013, compared to $1.1 million for the three months ended September 30, 2012, and was $4.1 million for the nine months ended September 30, 2013, compared to $1.7 for the nine months ended September 30, 2012.Adjusted EBITDA Excluding Infrequent Items is not a measure of financial performance under GAAP and has limitations as an analytical tools and when assessing the Company’s operating performance. Adjusted EBITDA Excluding Infrequent Items should not be considered in isolation or as a substitute for net income or other income statement data prepared in accordance with GAAP. Net cash provided by operating activities was $3.8 million for the nine months ended September 30, 2013.This cash flow performance allowed the Company to end the quarter with over $9.8 million of cash and $3.1 million of long term investments. “Our third quarter results continue the year-long trend toward greater profitability and position us for further growth,” said James Bindseil, interim president of Globalscape.“Our revenue and deferred revenue continue their consistent pattern of growth between comparable periods, which reflects ongoing customer satisfaction with our solutions. While we intend to remain focused on customer satisfaction, we will also be enhancing our position through marketing growth, competitive displacements, and continued evolution of our products to further enhance our market leadership position.” Conference Call November 12, 2013 at 4:30 p.m. ET Globalscape management will hold a conference call Tuesday, November 12, 2013 to discuss financial results for the third quarter of 2013 and other corporate matters at 4:30 p.m. Eastern Time/3:30 p.m. Central Time. Those wanting to join should dial 1-877-941-4775 and use Conference ID # 4647703. A live webcast of the conference call will also be available in the investor relations page of the company's website at www.Globalscape.com. A webcast replay of the conference call will be available on the Company’s website through December 12, 2013. About Globalscape San Antonio, Texas-based GlobalSCAPE, Inc. (NYSE MKT: GSB) ensures the reliability of mission-critical operations by securing sensitive data and intellectual property. Globalscape’s suite of solutions features EFT Server, the industry-leading enterprise file transfer solution that delivers military-grade security and a customizable platform for achieving best in class control and visibility of data in motion or at rest, across multiple locations. Founded in 1996, Globalscape is a leading enterprise solution provider of secure information exchange software and services to thousands of customers, including global enterprises, governments and small businesses. For more information, visit Globalscape, or subscribe to our Blog or Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2012 calendar year, filed with the Securities and Exchange Commission on March 28, 2013. Summary Financial Data GlobalSCAPE, Inc. Statements of Operations (Unaudited) (in thousands, except per share amounts) Three months ended September 30, Nine months ended September 30, Operating Revenues: Software license $ Maintenance and support Professional services Others Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative expenses Research and development expenses TappIn intangible asset impairment and earnout liability elimination ) - ) - Affiliated entity asset impairment - - Depreciation and amortization Total operating expenses Income (loss) from operations ) ) Other income (expense), net ) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ $ ) Comprehensive income (loss) $ $ ) $ $ ) Net income (loss) per common share - basic $ $ ) $ $ ) Net income (loss) per common share - diluted $ $ ) $ $ ) Average shares outstanding: Basic Diluted GlobalSCAPE, Inc. Balance Sheets (Unaudited) In thousands except per share amounts. September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $155 and $171 on September 30, 2013 and December 31, 2012 respectively) Income tax receivable - - Current deferred tax assets Prepaid expenses Total current assets Fixed assets, net Investment in certificate of deposit Intangible assets, net Goodwill Deferred tax asset Other assets 41 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Income taxes payable 22 46 TappIn earn out, current portion - Long term debt, current portion Total current liabilities Deferred revenue, non-current portion TappIn earn out, non-current portion - Long-term debt. non-current portion Other long term liabilities 60 62 Commitments and contingencies - - Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 19,184,197 and 18,846,547 issued September 30, 2013 and December 31, 2012 19 19 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at September 30, 2013 and December 31, 2012. ) ) Retained earnings ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ GlobalSCAPE, Inc. Statements of Cash Flows (Unaudited) (in thousands) For the nine months ended September 30, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred taxes ) ) Bad debt expense (recoveries) 29 ) Net tax effect of stock option and restricted stock activity 83 2 TappIn intangible asset impairment and earnout liability elimination ) - Affiliated entity asset impairment - Other - 40 Subtotal before changes in operating assets and liabilities Changes in operating assets and liabilities: Accounts receivable ) CoreTrace receivable - ) Prepaid expenses 8 ) Income tax receivable and payable ) ) Other assets ) ) Accounts payable (6 ) ) Accrued expenses ) ) Deferred revenues Other long-term liabilities (2 ) 6 Net cash provided by (used for) operating activities Investing Activities: Purchase of property and equipment ) ) Software development costs ) ) TappIn, Inc, earnout liability paid ) - Interest reinvested in certificate of deposit ) ) Net cash provided by (used for) investing activities ) ) Financing Activities: Proceeds from exercise of stock options 48 Net tax effect of stock option and restricted stock activity ) (2 ) Notes payable principle payments ) ) Net cash provided by (used for) financing activities ) ) Net increase (decrease) in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest on notes payable $ $ Income taxes $ $ GlobalSCAPE, Inc. Adjusted EBITDA Excluding Infrequent Items (Unaudited) (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) ) ) Add (subtract) items to determine adjusted EBITDA excluding infrequent items: Income tax expense ) Other expense 39 11 Depreciation and amortization Stock-based compensation expense Infrequent item: TappIn intangible asset impairment and earnout liability elimination ) - ) - Affiliated entity asset impairment - - Adjusted EBITDA excluding infrequent items $ Adjusted EBITDA [Earnings before Interest, Taxes, Total Other Income (Expense), Depreciation, and Amortization (including amortized stock-based compensation expense)] Excluding Infrequent Items is not a measure of financial performance under generally accepted accounting principles and should not be considered a substitute for net income.Adjusted EBITDA Excluding Infrequent Items has limitations as an analytical tool and when assessing our operating performance. Adjusted EBITDA Excluding Infrequent Items should not be considered in isolation or as a substitute for net income or other income statement data prepared in accordance with generally accepted accounting principles.
